DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 11/02/2020 which claims 1-6 have been amended. 

Drawings
3.	The drawings were received on 07/22/2020.  These drawings are acceptable.

Response to Arguments
4.	Applicant’s arguments, see pages 3-5, filed 07/22/2020, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soliven et al. (US 2010/0039234 A1) and Saito et al. (US 2008/0223925 A1).  Therefore, this office action is not made final. 

Claim Objections
5.	Claims 1-6 are objected to because of the following informalities:  
regarding claims 1-6, insert a period at the end of each claim;  
regarding claim 2, substitute “circuits” with – circuit – (see line 5);

regarding claim 4, substitute “circuits” with – circuit – (see line 3);
regarding claim 5, substitute “circuits” with – circuit – (see line 3); and
regarding claim 6, substitute “circuits” with – circuit – (see line 3);
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Regarding claim 2, the phrase "reusing the existing loop antenna already integrated into biometric smart card inlay…" renders the claim indefinite because the claim fails to establish the first use of a loop antenna. 
9.	Regarding claim 3, the phrase "a second smaller loop antenna" renders the claim indefinite because claim 3 and the claim from which it is dependent upon fails to recite a first loop antenna. 
10.	Claim 3 recites the limitation "the first loop antenna" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

12.	Regarding claim 5, the phrase "the second smaller loop antenna" renders the claim indefinite because claim 5 and the claims from which it is dependent upon fails to recite a first loop antenna. 
13.	Regarding claim 6, the phrase "the second smaller loop antenna" renders the claim indefinite because claim 6 and the claims from which it is dependent upon fails to recite a first loop antenna. 

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliven et al. (US 2010/0039234 A1) (hereinafter Soliven) in view of Saito et al. (US 2008/0223925 A1) (hereinafter Saito).
Regarding claim, Soliven discloses a non-self powered biometric authentication device comprising: 
an antenna (310) (paras. 0048-0049); 
an antenna tuner (320) (paras. 0048-0049); 
a power rectifier and power converter (315) that functions to wirelessly power the device from radio waves coming from a nearby radio frequency device (paras. 0048-0049). Also see paras. 0054-0058)
Soliven fails to specifically teach or fairly suggest wherein the antenna is a far-field radio microwave antenna.
Saito discloses a biometric identity verification device comprising a far-field microwave antenna (516) (para. 0106).
In view of Saito’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a far-field radio microwave antenna within Soliven’s device in order to provide a device that operates at a higher frequency range that is suitable for other RFID/smartcard application. 

Regarding clam 2, Soliven discloses a loop antenna integrated into biometric smart card inlay and connected to a biometric smart card active silicon integrated circuit (see figs. 5 and 7), but fails to teach wherein the antenna is tuned to a microwave frequency.   

In view of Saito’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a far-field radio microwave antenna within Soliven’s device in order to provide a device that operates at a higher frequency range that is suitable for other RFID/smartcard application.

Regarding claims 3 and 6, Soliven as modified by Saito discloses a first loop antenna (504); and a second loop antenna (506) integrated within an integrated circuit and being inductively coupled with the first antenna (504) integrated into a smart card inlay (502) (see Saito, figure 9; paras. 0105-0107). 

Regarding claim 4, Soliven as modified by Saito discloses the claimed invention except for wherein the second loop antenna (506) is integrated within a top substrate of the integrated circuit (see Saito, figure 9).  

Regarding claim 5, Soliven as modified by Saito discloses the claimed invention except for wherein the second loop antenna is integrated within a bottom substrate of the integrated circuit.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to integrate the second loop antenna within a bottom substrate of the integrated circuit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/THIEN M LE/Primary Examiner, Art Unit 2887